Exhibit 10.2 EXECUTION VERSION GUARANTY OF PAYMENT GUARANTY OF PAYMENT (this “Guaranty”), made as of February 16, 2017, jointly and severally by Prologis, Inc., a Maryland corporation (“General Partner”), and Prologis, L.P., a Delaware limited partnership (“Prologis LP” and, together with General Partner, each a “Guarantor” and collectively, the “Guarantors”), for the benefit of SUMITOMO MITSUI BANKING CORPORATION, as Administrative Agent (in such capacity, the “Administrative Agent”), for the lenders (the “Lenders”) that are from time to time parties to the Fifth Amended and Restated Revolving Credit Agreement (as amended or otherwise modified from time to time, the “Credit Agreement”), dated as of the date hereof, among Prologis Marunouchi Finance Investment Limited Partnership (the “Initial Borrower”), any affiliate of the Initial Borrower that becomes a party thereto, the Guarantors, the Lenders and the Administrative Agent.Capitalized terms used but not defined herein have the meanings ascribed thereto in the Credit Agreement.
